Title: From Benjamin Franklin to Sarah Bache, 26 January 1784
From: Franklin, Benjamin
To: Bache, Sarah Franklin


          
            Franklin had been aware of the Society of the Cincinnati since at least mid-December, when Pierre-Charles L’Enfant arrived in Paris to deliver George Washington’s letters and begin the work of establishing a French branch. A week after L’Enfant’s arrival, however, Franklin

still knew nothing specific about the organization and was unable to answer the questions sent to him by his Russian counterpart, Bariatinskii. Too ill to travel as of early December, the American minister was isolated at Passy. Even Vergennes, whom he would normally have seen at the weekly meetings of the diplomatic corps, was more fully informed, having received a copy of the society’s institution (or charter) from Lafayette.
            Franklin’s papers give almost no indication of who might have visited him during the severe winter months and provided him with authoritative information about the society. Whatever he learned, he kept his opinions private. Other Americans registered their concerns in letters to one another and to Congress, but Franklin, whose diplomatic status required more delicacy, did not. In March, Lafayette would inform George Washington that “Most of the Americans Here are indecently Violent Against our Association. … Doctor Franklin Said little. But Jay, Adams, and all the others warmly Blame the Army.”
            Franklin does not appear to have seen the Cincinnati’s institution until January 26, when he received it from John Paul Jones, himself not yet a member. Jones also enclosed a pamphlet by Judge Aedanus Burke opposing the society, which had been published in Charleston in the fall and was widely reprinted thereafter. Burke called on his fellow citizens to mount a vigorous opposition before it was too late, arguing that the organization was “a deep laid contrivance to beget, and perpetuate family grandeur in an aristocratic Nobility, to terminate at last in monarchical tyranny.”
            On January 26, evidently prompted by what he had read, Franklin conceived a satire informed by his long-held views and his recent reading of a work on Chinese culture. He would not dwell on

the transgression against the Articles of Confederation, the focus of many of his colleagues, nor would he predict the extreme consequences that Burke foretold. Instead, with characteristic humor, he would show that the Cincinnati’s attempt to transplant the customs of European nobility to an American setting exposed the fundamental absurdity of all such distinctions and practices. By addressing this letter to his only daughter (with whom he never corresponded about politics), leavening it with family lore, and feigning at the outset that his opinion “cannot be of much importance,” Franklin cloaked what was intended to be a public essay in a fictional veneer of privacy.
            Franklin never sent this “letter” to Philadelphia. He showed it to no one apart from his grandsons until, around the beginning of March, he sent it to the abbé Morellet to translate into French. Morellet did so, but counseled him against making it public. Franklin acknowledged the prudence of this advice and assured Morellet that the piece would not be made public during his lifetime.
            Franklin’s ostensible letter to his daughter, so often quoted in our time, remained all but unknown in his. Morellet’s partial translation was published in Paris within months of Franklin’s death, but the full text in English was not made public until 1817, when William Temple Franklin included it in his edition of Franklin’s writings.
           
          
          
            
              My dear Child.
              Passy Jany: 26: 1784
            
            Your care in sending me the news-papers is very agreeable to me. I received by Captn. Barney those relating to the Cincinnati. My opinion of the institution cannot be of much importance. I only wonder that when the united wisdom of our nation had, in the Articles of Confederation, manifested their dislike of establishing ranks of nobility, by authority either of the Congress or of any particular state, a number of private persons should think proper to distinguish themselves and their posterity, from their fellow citizens, and form an order of hereditary Knights, in direct opposition to the solemnly declared sense of their country.

I imagine it must be likewise contrary to the good sense of most of those drawn into it, by the persuasion of its projectors, who have been too much struck with the ribbands and crosses they have seen hanging, to the button holes of foreign officers. And I suppose those who disapprove of it have not hitherto given it much opposition, from a principle somewhat like that of your good mother, relating to punctilious persons who are always exacting little observances of respect, that “if People can be pleased with small matters, it is pity but they should have them”. In this view, perhaps I should not myself, if my advice had been asked, have objected to their wearing their ribband and badge themselves according to their fancy, though I certainly should to the entailing it as an honour on their posterity. For, honour worthily obtained, as that for example of our officers, is in its nature a personal thing, and incommunicable to any but those who had some share in obtaining it. Thus among the Chinese, the most antient, and from long experience the wisest of nations, honour does not descend, but ascends. If a man from his learning, his wisdom, or his valour, is promoted by the emperor to the rank of Mandarin, his parents are immediately entitled to all the same ceremonies of respect from the people, that are established as due to the Mandarin himself; on the supposition, that it must have been owing to the education, instruction and good example afforded him by his parents that he was rendered capable of serving the public. This ascending honour is therefore useful to the state, as it encourages parents to give their children a good and virtuous education. But the descending honour, to a posterity who could have no share in obtaining it, is not only groundless and absurd, but often hurtful to that posterity, since it is apt to make them proud, disdaining to be employed in useful arts, and thence falling into poverty, and all the meannesses, servility and wretchedness attending it; which is the present case with much of what is called the Noblesse in Europe. Or if, to keep up the dignity of the family, estates are entailed entire

on the eldest male heir, another pest to industry and improvement of the country is introduced, which will be followed by all the odious mixture of pride, and beggary, and idleness that have half depopulated and decultivated Spain; occasioning continual extinction of families by the discouragements of marriage, and neglect in the improvement of estates. I wish therefore that the Cincinnati if they must go on with their project, would direct the badges of their order to be worn by their fathers and mothers, instead of handing them down to their children. It would be a good precident and might have good effects. It would also be a kind of obedience to the fourth commandment, in which God enjoins us to honour our father and mother, but has no where directed us to honour our children. And certainly no mode of honouring those immediate authors of our being can be more effectual, than that of doing praise worthy actions, which reflect honour on those who gave us our education; or more becoming than that of manifesting by some public expression or token, that it is to their instruction and example we ascribe the merit of those actions.
            But the absurdity of descending honours is not a mere matter of philosophical opinion, it is capable of mathematical demonstration. A man’s son, for instance, is but half of his family, the other half belonging to the family of his wife. His son too, marrying into another family, his share in the Grand son is but a fourth; in the great grandson by the same process it is but an eighth. In the next generation a sixteenth; the next a thirty second; the next a sixty fourth; the next an hundred and twenty eighth; the next a two hundred and fifty sixth; and the next a five hundred and twelfth. Thus in nine generations which will not require more than 300 years, (no very great antiquity for a family) our present Chevalier of the Order of Cincinnatus’s share in the then existing knight will be but a 512th part; which, allowing the present certain fidelity of American wives to be insured down through all those nine generations, is so small a consideration, that methinks no reasonable man would hazard, for the sake of it, the disagreeable consequences of the jealousy, envy, and ill will of his countrymen.
            Let us go back with our calculation from this young noble,

the 512th. part of the present Knight, through his nine generations till we return to the year of the institution. He must have had a father and mother, they are two; each of them had a father and mother, they are four. Those of the next preceeding generation will be eight; the next sixteen, the next thirty two; the next sixty four; the next One hundred and twenty eight; the next two hundred and fifty six; and the ninth in this retrocession five hundred and twelve, who must be now existing and all contribute their proportion of this future Chevalier de Cincinnatus. These, with the rest, make together as follows.
            
              
                
                2
              
              
                
                4
              
              
                
                8
              
              
                
                16
              
              
                
                32
              
              
                
                64
              
              
                
                128
              
              
                
                256
              
              
                
                512
              
              
                Total
                1022
              
            
            One thousand and twenty two men and women contributors to the formation of one knight. And if we are to have a thousand of these future knights there must be now and hereafter existing one million and twenty two thousand fathers and mothers who are to contribute to their production, unless a part of the number are employed in making more knights than one. Let us strike off then the 22000 on the supposition of this double employ and then consider whether after a reasonable estimation of the number of rogues and fools, and Royalists and scoundrels, and

prostitutes, that are mixed with and help to make up necessarily their million of predecessors, posterity will have much reason to boast of the noble blood of the then existing set of chevaliers of Cincinnatus. The future genealogists too of these Chevaliers in proving the lineal descent of their honour through so many generations, (even supposing honour capable in its nature of descending,) will only prove the small share of this honour which can be justly claimed by any one of them, since the above simple procession arithmetic makes it quite plain and clear, that in proportion as the antiquity of the family shall augment, the right to the honour of the ancestor will diminish; and a few generations more would reduce it to something so small as to be very near an absolute nullity. I hope therefore that the order will drop this part of their project, and content themselves as the Knights of the Garter, Bath, Thistle, St Louis, and other orders of Europe do, with a life enjoyment of their little badge and ribband, and let the distinction die with those who have merited it. This I imagine will give no offence. For my own part, I shall think it a convenience when I go into a company where there may be faces unknown to me, if I discover, by this badge, the persons who merit some particular expression of my respect; and it will save modest virtue the trouble of calling for our regard, by awkward round about intimations of having been heretofore employed as officers in the continental service.
            The gentleman who made the voyage to France to provide the ribbands and medals; has executed his commission. To me they seem tolerably done; but all such things are criticised. Some find fault with the Latin, as wanting classical elegance and correctness; and since our nine universities were not able to furnish better Latin, it was pity, they say, that the mottos had not been in English. Others object to the Title, as not properly

assumable by any but General Washington, and a few others who served without pay. Others object to the bald eagle, as looking too much like a Dindon or turkey. For my own part I wish the bald eagle had not been chosen as the representative of our country. He is a bird of bad moral character. He does not get his living honestly. You may have seen him perched on some dead tree, where, too lazy to fish for himself, he watches the labour of the fishing hawk; and when that diligent bird has at length taken a fish, and is bearing it to his nest for the support of his mate and young ones, the bald eagle pursues him, and takes it from him. With all this injustice, he is never in good case, but like those among men who live by sharping and robbing he is generally poor and often very lousy. Besides he is a rank coward: the little king bird not bigger than a sparrow attacks him boldly and drives him out of the district. He is therefore by no means a proper emblem for the brave and honest Cincinnati of America, who have driven all the king birds from our country, though exactly fit for that order of knights which the French call Chevaliers d’Industrie. I am on this account not displeased that the figure is not known as a bald eagle, but looks more like a turkey. For in truth, the turkey is in comparison a much more respectable bird, and withal a true original native of America. Eagles have been found in all countries, but the turkey was peculiar to ours, the first of the species seen in Europe being brought to France by the Jesuits from Canada, and served up at the wedding table of Charles the ninth. He is besides, (though a little vain and silly tis true, but not the worse emblem for that) a bird of courage, and would not hesitate to attack a grenadier of the British guards who should presume to invade his farm yard with a red coat on.
            I shall not enter into the criticisms made upon their Latin. The gallant officers of America may not have the merit of

being great scholars, but they undoubtedly merit much as brave soldiers from their country, which should therefore not leave them merely to fame for their virtutis premium, which is one of their Latin mottos. Their esto perpetua, another, is an excellent wish, if they meant it for their country; bad, if intended for their order. The states should not only restore to them the omnia of their first motto,* which many of them have left and lost, but pay them justly, and reward them generously. They should not be suffered to remain with all their new created chivalry entirely in the situation of the gentleman in the story, which their omnia reliquit reminds me of. You know every thing makes me recollect some story. He had built a very fine house and thereby much impaired his fortune. He had a pride however in showing it to his acquaintance. One of them after viewing it all, remarked a motto over the door, ŌIA vanitas. What says he is the meaning of this ŌIA? ’tis a word I don’t understand. I will tell you said the gentleman: I had a mind to have the motto cut on a piece of smooth marble, but there was not room for it between the ornaments, to be put in characters large enough to be read. I therefore made use of a contraction antiently very common in Latin manuscripts whereby the m’s and n’s in words are omitted, and the omission noted by a little dash above, which you may see there, so that this word is OMNIA, Omnia vanitas. O. says his friend, I now comprehend the meaning of your motto, it relates to your edifice; and signifies, that if you have abridged your omnia you have nevertheless left your VANITAS legible at full length.
            I am as ever Your affectionate father
            
              B F
            
          
        